Citation Nr: 1415610	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-21 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for service-connected              low back pain, status post laminectomy and discectomy of L4-L5 and L5-S1, including on an extraschedular basis.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and D.M.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to April 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a  June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, denying an increased rating for the       service-connected low back disability.

In September 2009, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The Board previously remanded this matter in November 2009.  Upon review of the current record, the Board hereby takes appellate jurisdiction of an inextricably intertwined claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).    

The Veteran's February 2014 Written Brief Presentation raises additional issues of entitlement to service connection for residuals of intestinal resection, as well as for gastroesophageal reflux disease (GERD), both as secondary to the service-connected low back disability.  See 38 C.F.R. § 3.310(a) (2013).  These claims have not yet been considered by the RO, as the appropriate Agency of Original Jurisdiction (AOJ).  Therefore, the Board is referring these claims to the RO for initial adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Board cannot determine with certainty that it has a sufficiently accurate depiction of service-connected low back disability available to it, given that the   last relevant VA Compensation and Pension examination was completed in February 2010, some four years ago.  It addition, subsequent to the VA examination, relevant records were obtained which were not available for review by the VA examiner.  Further examination is being directed.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In the interim period, the Veteran's VA recent outpatient treatment records may be obtained, and the development of his TDIU claim will proceed.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA letter regarding the claim for a TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002 & Supp. 2013), and all other applicable legal precedent.

2. Send the Veteran a copy of VA Form 21-8940, Formal Application for a TDIU.  

3. Make arrangements to obtain the Veteran's complete VA treatment records, dated since July 2010.               

4. Thereafter, schedule the Veteran for a VA orthopedic/neurological examination of his lumbar spine.  The claims file must be made available to and reviewed by the examiner.  Any indicated tests should be accomplished and reported in specific detail.
The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected low back pain, status post laminectomy and diskectomy of L4-L5 and L5-S1.

The examiner should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms.

The examiner should report the range of motion measurements for the lumbar spine, in degrees.

Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.       Please provide assessments of all associated neurological disability noted in terms of degree of severity (such as mild, moderate, moderately severe, or severe).                  

The examiner should document the number of weeks, if any, during the past 12 months, that the veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Please indicate review and consideration of the prior February 2010 VA examination report.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5. Next, review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

6. Finally, adjudicate the increased rating and TDIU claims on appeal, based upon all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to      the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



